Exhibit EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (“Agreement”) is made between Rock Energy Resources, Inc. Corporation, a Delaware Corporation (the “Company”, “Employer”), and Tom S. Elliott (“Elliott”, “Employee”). RECITALS WHEREAS, Employer is engaged in exploration, development and production of crude oil and natural gas; and, WHEREAS, Elliott has unique experience and knowledge regarding the hydrocarbon industry; and, WHEREAS, the Company is desirous of entering into an agreement with Elliott, whereby Elliott will be employed by the Company as Chief Operating Officer and President; and, WHEREAS, Elliott agrees to serve as Chief Operating Officer and President of the Company from the effective date of this Agreement until June 30, 2010 or until such time as a successor is duly nominated and installed. NOW, THEREFORE, in consideration of the mutual promises and covenants set forth below, the parties agree as follows: 1) Management and Operations.Elliott hereby agrees to devote his full time, and best efforts, to managing and operating the business and commercial affairs of the Company and to perform in the capacity of COO/President on behalf of the Company. The designation by Employer’s Board of Directors or Managing Members of any other duties or any other corporate office, position or title for employee during the term of this Agreement shall not decrease Employee’s compensation as provided herein.It is expressly understood by Employer and Employee that nothing within this Employment Agreement shall prevent or in any way limit Elliott from accepting directorships with other corporate entities unless said corporation would be in competition with the Company. 2) Term.Subject to provisions of termination as hereinafter provided, the term of this Agreement shall be for a period of two (2) years beginning as of the effective date and terminating on the date which is the last day prior to the second (2nd) anniversary of the Effective Date.Absent written notice by Elliott to the Company or the Company to Elliott this contract will automatically add one year to its term on each one year anniversary date after June 30, 3) Compensation. Base Compensation.For services rendered by Elliott under this
